Exhibit 10(kk)

 

BANKBOSTON CORPORATION

 

1997 STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS

 

(As amended effective June 22, 1998)

 

1. PURPOSE

 

The purpose of this 1997 Stock Option Plan for Non-Employee Directors (the
“Plan”) is to advance the interests of BankBoston Corporation (the
“Corporation”) by increasing the proprietary interest in the Corporation of
non-employee members of the Corporation’s Board of Directors by providing a
portion of their compensation in options to acquire shares (“Shares”) of the
Corporation’s common stock (“Common Stock”).

 

2. ADMINISTRATION

 

The Plan shall be administered by the Board Governance and Nominating Committee
(the “Committee”) of the Board of Directors (the “Board”) of the Corporation or
by a delegate of the Committee. The Committee, acting itself or through its
delegate, shall have authority, not inconsistent with the express provisions of
the Plan, (a) to administer the issuance of options granted in accordance with
the formula set forth in this Plan to such directors as are eligible to receive
options; (b) to prescribe the form or forms of instruments evidencing options
and any other instruments required under the Plan and to change such forms from
time to time; (c) to adopt, amend and rescind rules and regulations for the
administration of the Plan; and (d) to interpret the Plan and to decide any
questions and settle all controversies and disputes that may arise in connection
with the Plan. Such determinations of the Committee or its delegate shall be
conclusive and shall bind all parties.

 

3. EFFECTIVE DATE OF PLAN

 

The Plan shall become effective as of April 1, 1997.

 

4. SHARES SUBJECT TO THE PLAN

 

(a) Number of Shares. The maximum number of Shares that may be delivered upon
the exercise of options granted under the Plan shall be 200,000* . If any option
granted under the Plan terminates without having been exercised in full, the
number of Shares as to which such option was not exercised shall be available
for future grants within the foregoing limit.

 

(b) Shares to be Delivered. Shares delivered upon the exercise of options
granted under the Plan shall be previously issued Shares acquired by the
Corporation and held in its treasury or, if the Committee so decides in its sole
discretion, authorized but unissued Shares. No fractional Shares shall be
delivered under the Plan.

--------------------------------------------------------------------------------

* As adjusted for the Corporation’s two-for-one stock split, effective as of
June 22, 1998.

 



--------------------------------------------------------------------------------

(c) Changes in Stock; Restructuring, etc. In the event of a stock dividend,
stock split or combination of Shares, the number and kind of shares of stock or
securities of the Corporation subject to options then outstanding or
subsequently granted under the Plan, the maximum number of shares or securities
that may be delivered under the Plan, the exercise price, and other relevant
provisions shall be appropriately adjusted by the Committee. In the event of any
other recapitalization, reorganization, extraordinary dividend or distribution
or restructuring transaction affecting the Common Stock, the number of Shares
issuable under the Plan shall be subject to such adjustment as the Committee may
deem appropriate, and the number of Shares issuable pursuant to any option
theretofore granted and/or the option price per share of such option shall be
subject to such adjustment as the Committee may deem appropriate with a view
toward preserving the value of such option.

 

5. ELIGIBILITY FOR OPTIONS

 

Directors eligible to receive options pursuant to a grant described in paragraph
6(a) hereof shall be those directors who are not employees of the Corporation or
of any affiliate of the Corporation as of the date of such grant (“Non-Employee
Directors”).

 

6. TERMS AND CONDITIONS OF OPTIONS

 

(a) Number of Options.

 

Each Non-Employee Director as of April 1, 1997 will be granted an option
covering 1,000 Shares as of such date, and each Non-Employee Director newly
elected at the Corporation’s 1997 Annual Stockholders’ Meeting will be granted
an option covering 1,000 Shares immediately following such meeting. Thereafter,
immediately following the Corporation’s Annual Stockholders’ Meeting each year
the Plan is in effect (beginning with the Annual Stockholders’ Meeting held in
1998), each Non-Employee Director continuing in office and each Non-Employee
Director newly elected at such meeting shall be awarded an option covering
2,000* Shares.

 

(b) Exercise Price. The exercise price of each option shall be 100% of the Fair
Market Value per Share at the time the option is granted. In no event, however,
shall the option price be less, in the case of an original issue of authorized
Common Stock, than par value per share. For purposes of the Plan, “Fair Market
Value,” in the case of a Share on a particular day, means the closing price of a
Share of Common Stock on that day as reported in the “NYSE-Composite
Transactions” section of the Eastern Edition of The Wall Street Journal, or, if
no prices are quoted for that day, for the last preceding day on which such
prices of Common Stock are so quoted. In the event the “NYSE-Composite
Transactions” cease to be reported, the Committee shall adopt some other
appropriate method for determining Fair Market Value.

--------------------------------------------------------------------------------

* As adjusted for the Corporation’s two-for-one stock split, effective as of
June 22, 1998.

 

2



--------------------------------------------------------------------------------

(c) Duration of Options. No option shall be exercisable after the expiration of
ten years from the date the option is granted (the “Final Exercise Date”).

 

(d) Exercise of Options.

 

(1) Each option shall be immediately exercisable upon grant to the full extent
of all Shares covered thereby.

 

(2) Any exercise of an option shall be in writing, signed by the proper person
and delivered or mailed to the Corporation, accompanied by (i) any documentation
required by the Committee and (ii) payment in full for the number of Shares for
which the option is exercised.

 

(3) If an option is exercised by the executor or administrator of a deceased
director, or by the person or persons to whom the option has been transferred by
the director’s will or the applicable laws of descent and distribution, the
Corporation shall be under no obligation to deliver Shares pursuant to such
exercise until the Corporation is satisfied as to the authority of the person or
persons exercising the option.

 

(e) Payment for and Delivery of Shares. Shares purchased under the Plan shall be
paid for as follows: (i) by personal check or other instrument or means
acceptable to the Committee (in accordance with guidelines established for this
purpose), (ii) through the delivery of Shares which have been held for at least
six months and which have a Fair Market Value as of the exercise date equal to
the exercise price, (iii) to the extent provided by the Committee, by delivery
of an unconditional and irrevocable undertaking by a broker to deliver promptly
to the Corporation sufficient funds to pay the exercise price or (iv) by any
combination of the permissible forms of payment.

 

An option holder shall not have the rights of a stockholder with regard to
awards under the Plan except as to Common Stock actually received by him or her
under the Plan.

 

The Corporation shall not be obligated to deliver any Shares (1) until, in the
opinion of the Corporation’s counsel, all applicable federal, state and foreign
laws and regulations have been complied with, and (2) until all other legal
matters in connection with the issuance and delivery of such Shares have been
approved by the Corporation’s counsel. The Corporation may require, as a
condition to exercise of the option, such representations or agreements as
counsel for the Corporation may consider appropriate to avoid violation of the
Securities Act of 1933, as amended, and may require that the certificates
evidencing such Shares bear an appropriate legend restricting transfer.

 

(f) Surrender of Shares. Upon the exercise of an option, an option holder may
elect to deliver to the Corporation, in exchange for cash payment of the Fair
Market Value thereof by the Corporation, a number of Shares which have been held
for at least six months and which have a Fair Market Value of up to 50% of the
difference between

 

3



--------------------------------------------------------------------------------

the aggregate Fair Market Value of the Shares of Common Stock received upon
exercise of such option over the aggregate exercise price for such option. For
purposes of this subparagraph, Fair Market Value shall be determined as of the
date of the exercise of such option and the delivery of Shares to the
Corporation.

 

(g) Nontransferability of Options. Except as provided in the following sentence,
no option may be transferred other than by will or by the laws of descent and
distribution, and during a director’s lifetime an option may be exercised only
by him or her. Notwithstanding the foregoing, the Committee may provide for
greater transferability of options granted under the Plan, including, without
limitation, transfer to one or more members of the director’s family or to a
partnership or trust established for the benefit of one or more members of the
director’s family.

 

(h) Death, Retirement or Disability of a Director. Upon the death, retirement
from the Board, or disability (as determined by the Committee) of any director
granted options under this Plan, all options held by the director on the date of
such event may be exercised by such director or by his or her executor or
administrator, or by the person or persons to whom the option is transferred by
will or the applicable laws of descent and distribution, at any time prior to
the first anniversary of such event. Upon such one-year anniversary, such
options shall terminate to the extent not previously exercised. In no event
shall any option referred to in this paragraph 6(h) be exercisable beyond its
Final Exercise Date, if earlier. For purposes of the Plan, retirement from the
Board means the termination by a director of his or her directorship after
having attained age 60 and having served as a director of the Corporation
continuously for at least 60 months, provided that such termination shall not
constitute retirement from the Board if done to accommodate membership, or
continuing membership, on the board of directors of a corporation not affiliated
with the Corporation.

 

(i) Other Termination of Status of Director. If a director’s service with the
Corporation terminates for any reason other than death, retirement or disability
as specified in paragraph 6(h), all options held by the director on the date of
termination shall continue to be exercisable for a period of 30 days (but not
beyond their Final Exercise Date if earlier). After completion of that 30-day
period, such options shall terminate to the extent not previously exercised.

 

(j) Mergers, etc. In the event of any merger, consolidation, dissolution or
liquidation of the Corporation, the Committee, in its sole discretion, may, as
to any outstanding Options, make such substitution or adjustment in the
aggregate number of Shares reserved for issuance under the Plan and in the
number and exercise price of Shares subject to such Options as it may determine,
or amend or terminate such Options upon such terms and conditions as it shall
provide (which, in the case of the termination of an Option, shall require
payment or other consideration which the Committee deems equitable in the
circumstances).

 

4



--------------------------------------------------------------------------------

7. TERMINATION AND AMENDMENT

 

The Board may at any time terminate the Plan as to any further grants of
options. The Board may at any time or times amend the Plan for any purpose which
may at the time be permitted by law. The Committee may make non-material
amendments to the Plan. No amendment shall be effective with respect to an
option holder without such option holder’s consent if such amendment would
materially and adversely affect the rights of the option holder.

 

5



--------------------------------------------------------------------------------

 

AMENDMENT TO THE BANKBOSTON CORPORATION

1997 STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS

(EFFECTIVE AS OF OCTOBER 16, 2001)

 

The third and fourth sentences of Section 6(b) of the Plan are hereby amended to
read in their entirety as follows:

 

For purposes of the Plan, “Fair Market Value,” in the case of a Share on a
particular day, means the volume weighted average price of a Share of Common
Stock for that day, as reported by Bloomberg, Inc. as of 4:00 p.m. Eastern Time
on that day (or at the close of trading on the New York Stock Exchange, if
earlier) or, if Bloomberg, Inc. does not report a volume weighted average price
of the Common Stock for that day, for the last preceding day on which such the
volume weighted average price of the Common Stock is so reported. If Bloomberg,
Inc. or any successor of Bloomberg, Inc. ceases to report volume weighted
average prices, the Committee shall adopt another appropriate method of
determining Fair Market Value.

 